office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b02 jkeeney postf-132057-08 uilc date date to associate area_counsel cc sb sf small_business self-employed from senior counsel branch passthroughs special industries third party communication none date of communication not applicable subject request for chief_counsel_advice this chief_counsel_advice may not be used or cited as precedent legend ----------------------------------------- x partnership --------------------- ------------------- a ------------------------- b c ---------------------- ------------------- d --------------------------------------- a’s trust ---------------------------------------- b’s trust c’s trust --------------------------------------- --------------------------------------- d’s trust ------------ date date ------------ -------- date ------------ date -------- date date ---------- ---------- date --------------- a b --------------- c ----------- postf-132057-08 ------------------ ------- ------- trustee year year issue sec_1 whether the conversion of a nongrantor_trust to a grantor_trust is a transfer for income_tax purposes of the property held by the nongrantor trusts to the owners of the grantor trusts requiring recognition of gain to the owners whether the grantors of the trusts are considered to have indirectly borrowed the trust property by selling partnership interests to the trusts in exchange for unsecured annuities thus becoming the owners of the trusts under sec_675 of the code and causing the sale to be disregarded for federal_income_tax purposes conclusion sec_1 the conversion of a nongrantor_trust to a grantor_trust is not a transfer for income_tax purposes of the property held by the nongrantor trusts to the owner of the grantor_trust that requires recognition of gain to the owner the grantors of the trusts are not considered to have indirectly borrowed the trust property by selling partnership interests to the trusts in exchange for unsecured annuities thus becoming the owners of the trusts under sec_675 and causing the sale to be disregarded for federal_income_tax purposes facts a and a’s three adult children b c and d the family owned stock in x a subchapter_s_corporation on date x filed a form s-1 with the sec to register securities in anticipation of an initial_public_offering ipo the s-1 stated that the family intended to sell of their shares except for a who intended to sell of a’s shares as of date shares of x held by the family were significantly appreciated on date the family and a’s spouse formed partnership a limited_liability_company treated as a partnership for federal_income_tax purposes upon forming partnership on date the family and a’s spouse contributed nominal amounts of cash on date a b c and d each contributed their appreciated shares of x to partnership under sec_722 a b c and d each acquired a basis in their partnership_interest equal to their adjusted_basis in their respective shares of x and the nominal amount of cash contributed likewise under sec_723 partnership succeeded to the family’s low basis in the contributed shares of x on date a b c and d each formed an irrevocable long term trust family trusts and funded each trust with dollar_figure these trusts were not grantor trusts nongrantor postf-132057-08 trusts the grantor of each trust was the person whose initials designated the trust for example the grantor of the a long term trust the a_trust was a all of the family trusts contained the same basic provisions the beneficiaries were the grantor’s then living issue the trustees were a’s spouse an independent_trustee and an independent corporate trustee a majority of the trustees had the discretionary power to distribute net_income to any of the beneficiaries unless terminated by the distribution of the entire trust the trust terminated upon the grantor’s death upon termination the trustees were to distribute the trust fund to the grantor’s living issue or if no such issue the living issue of the grantor’s mother all in trust on or about date which is prior to the family sold their entire partnership interests to their respective trusts in exchange for unsecured private annuities the annuity agreements vary with respect to the amount of the fixed annual annuity_payment due to the transferor based on the age of the transferor at the time of the family’s sale of their partnership interests to the family trusts partnership made an election under sec_754 to make adjustments to the basis of partnership property because this election was in place immediately_after_the_transfer of the partnership interests to the trusts partnership stepped up its inside_basis of the stock of x to its fair_market_value of dollar_figurea which corresponds to the family trusts’ purchase_price and outside_basis in their partnership interests on date partnership sold all of its shares of x pursuant to the ipo for dollar_figureb an amount roughly equal to partnership’s inside_basis in its x shares on its year federal partnership income_tax return partnership reported long-term_capital_gain of dollar_figurec from the ipo on the schedule k-1s attached to the return partnership also reported distributions to each trust approximately equal to the amount of that trust’s annuity payments to the family a b c and d respectively reported income that they received from the annuities in year on their year individual income_tax returns they did not report their entire amount_realized from the sale of partnership interests to their respective trusts on their year individual income_tax returns the family also reported income that they received from annuities in year on their year individual income_tax returns on date the corporate trustee was terminated effective immediately as corporate trustee for each of the family trusts on date the corporate trustee was replaced with trustee who is represented as being an employee of a corporation in which the stock holdings of the family are significant from the viewpoint of voting control and or a subordinate employee of a corporation in which the family are executives the power to replace the corporate trustee was exercised by a_trust adviser who is described as not as not being a_related_or_subordinate_party to any family_trust grantor within the meaning of sec_672 as a_related_or_subordinate_party within the meaning of sec_672 trustee’s exercise of trustee powers would cause the trusts to become grantor trusts under sec_674 and c the family trusts became postf-132057-08 grantor trusts due to the replacement of the corporate trustee with a related_party thus as of date the family directly held partnership interests in partnership and reported no further annuity income because as owners of the trusts they were both payors and payees on the annuities law and analysis issue the family claims that they are able to avoid recognizing income on annuity payments received after the trusts were converted to grantor trusts and hence avoid recognizing gain from the sale of appreciated stock through the family’s sale of low- basis high-fair market_value stock to nongrantor trusts in which they were grantors the trusts’ purchase of this asset with an annuity which allowed the family to report gain ratably over the duration of the annuity the conversion of the trusts from nongrantor trusts to grantor trusts and the rule in revrul_85_13 1985_7_irb_28 discussed below that transactions between a grantor and his grantor_trust are disregarded for income_tax purposes your position for attacking the transaction - that is to ensure that taxable_income is recognized from the sale of the appreciated stock - is to assert that ownership of a trust’s assets changes hands when its separate existence for tax purposes disappears on it becoming a grantor_trust therefore you argue that because ownership has changed hands the conversion of a nongrantor_trust to a grantor_trust is a taxable transaction with respect to both the transferring nongrantor_trust and the transferee grantor_trust in the instant case you observe that each of the nongrantor trusts the transferors will recognize little gain on the transfer because their bases in the partnership interests acquired by purchase are roughly equal to partnership’s fair_market_value on the other hand the transferees of the nongrantor trusts’ assets the grantor trusts and the family as the owners of the grantor trusts would realize taxable_income on the receipt of assets from the family trusts in support of this argument you cite to a group of authorities that discuss the tax consequences the conversion of a grantor_trust to a nongrantor_trust the reverse situation of the present case however even if we were to accept that these authorities apply with equal force to the conversion of a nongrantor_trust to a grantor_trust they would not support the position that the new deemed owner of the trust assets will have taxable_income from the receipt of trust assets the primary authorities cited are revrul_77_402 1977_2_cb_222 which holds that when the grantor and owner of a_trust which holds a partnership_interest subject_to liabilities renounces all grantor_trust powers over that trust during life the grantor is treated as having transferred the interest and will recognize gain_or_loss postf-132057-08 under sec_1_1001-2 ex c an individual creates t a grantor_trust c is treated as the owner of the entire trust t purchases an interest in p a partnership c as the owner of t deducts the distributive_share of partnership losses attributable to the partnership_interest held by t when c renounces the powers that initially resulted in t being classified as a grantor_trust t ceases to be a grantor_trust and c is no longer considered to be the owner of the trust since prior to the renunciation c was the owner of the entire trust c was considered the owner of all the trust property for federal_income_tax purposes and c was considered to be the partner in p during the time t was a grantor_trust when t no longer qualified as a grantor_trust with the result that c was no longer considered to be the owner of the trust and trust property c is considered to have transferred ownership of the interest in p to t now a separate taxable entity at that time c’s share of p’s liabilities is dollar_figure on the transfer c’s share of partnership liabilities is considered as money received 84_tc_667 upholds example of sec_1_1001-2 on similar facts the court in madorin explained the rationale for taxing the grantor in the instant case there is an interplay between sec_671 and the partnership provisions of subchapter_k along with the recognition of gain_or_loss provisions of sec_1001 these sections require the recognition of gain upon the sale or disposition of a partnership_interest where the amount_realized exceeds the adjusted_basis of the partnership_interest the basis of a partnership_interest includes partnership liabilities sec_722 and sec_752 as the adjusted_basis of the partnership_interest is often reduced by partnership losses resulting from depreciation and other write-offs the goal is to force a recapture upon disposition this is accomplished by including as amounts realized liabilities previously included in basis to the extent the transferee takes the property subject_to those liabilities or assumes them 331_us_1 the authorities cited only discuss the application of sec_1001 to the party who is considered to have transferred ownership the transferor of trust assets regulation c example madorin and revrul_77_402 are silent regarding the income_tax consequences to the party who receives trust assets the transferee which in these examples was the nongrantor_trust we would also note that the rule set forth in these authorities is narrow insofar as it only affects inter_vivos lapses of grantor_trust status not that caused by the death of the owner which is generally not treated as an income_tax event assuming the transaction in the present case is abusive asserting that the conversion of a nongrantor_trust to a grantor_trust results in taxable_income to the grantor would have an impact on non-abusive situations a nongrantor_trust may become a grantor_trust in several situations examples include the appointment of a related_or_subordinate_trustee to replace an independent_trustee as in the present case sec_674 a borrowing of the trust corpus under sec_675 discussed below in issue with regard to the application of rev_rul or the payment of the grantor’s legal support obligations under sec_677 no prior guidance dealing with these events has indicated that they result in taxable_income to the deemed transferee the owner of the postf-132057-08 grantor_trust revrul_85_13 concluded that the grantor became the owner of the trust corpus which he had indirectly borrowed and thus was taxable on the trust’s income and as the deemed owner of the trust assets could not engage in a transaction with the trust that would be respected for income_tax purposes it did not conclude that the grantor realized the amount of the indirect borrowing or any portion of that amount as income under sec_61 or any other section therefore while we agree that this appears to be an abusive transaction the service should not take the position that the mere conversion of a nongrantor_trust to a grantor_trust results in taxable_income to the grantor issue as an alternative or supplemental argument to treating the transition from nongrantor to grantor_trust status as an income_tax event to the grantor you suggest that the date sale of the partnership interests to the trusts in return for the private annuities should be treated as an indirect borrowing of the trust assets causing the trusts to become grantor trusts as of that date rather than date when the subordinate party became a trustee this would cause the purported sale to be disregarded for income_tax purposes thus vitiating the sec_754 election made effective the same date as there would not be a transfer of a partnership_interest to which such election could apply the basis of the stock in the hands of the partnership would retain its low basis rather than the stepped- up amount of dollar_figurea and the difference would be recognized as income to the partnership and thus the trusts and their owners as of the date sale of the stock this result depends on the application of revrul_85_13 and sec_675 in that ruling an individual created a nongrantor_trust for the benefit of a child which was funded with stock the trustee later transferred the appreciated stock back to the grantor in return for the grantor’s unsecured promissory note for the full value of the stock the grantor later sold the further-appreciated stock to an unrelated party the ruling concludes that the purported sale was the equivalent of a borrowing from the trust ie that it was economically identical to the grantor having contributed cash and then borrowed the cash in exchange for the unsecured note sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the grantor has directly or indirectly borrowed the corpus or income and has not completely repaid the loan including any interest before the beginning of the taxable_year this does not apply to a loan which provides for both adequate interest and adequate security revrul_85_13 additionally holds that the grantor is not only taxable on the income of the trust but is treated as the owner of the trust’s assets for income_tax purposes refusing to follow 735_f2d_704 2d cir in which the court held that sec_671 and sec_675 were only income-attribution rules and did not otherwise cause the grantor to be treated as the owner of the trust property therefore the purported sale was disregarded since the grantor was both the maker and owner of the postf-132057-08 note and the basis of the stock remained the same as it had been at the initial contribution we do not agree that the facts of the present case are substantially_similar to revrul_85_13 in revrul_85_13 the economic benefit is to the grantor the economics of the sale in the present case are the opposite of those presented in revrul_85_13 the grantor is not acquiring valuable property in return for an unsecured note but instead is giving up such property in return for an unsecured promise to pay by the trust if this were recast as a loan it would be as a borrowing for which the grantor put up collateral equal to the full amount being borrowed since this seems to be an unlikely situation for any borrower to enter into it should not be treated as a borrowing under sec_675 in addition revrul_69_74 1969_1_cb_43 treats the exchange of appreciated_property for a private_annuity as a sale rather than a borrowing in that ruling a father transferred a capital_asset having an adjusted_basis of dollar_figure and a fair_market_value of dollar_figure to his son in exchange for the son's legally enforceable promise to pay him a life_annuity of dollar_figure per year in equal monthly installments of dollar_figure the present_value of the life_annuity was dollar_figure the ruling concluded that the father realized capital_gain based on the difference between the father's basis in the property and the present_value of the annuity the gain was reported ratably over the father's life expectancy the investment_in_the_contract for purposes of computing the exclusion_ratio was the father's basis in the property transferred the excess of the fair_market_value of the property transferred over the present_value of the annuity was a gift from the father to the son and the prorated capital_gain reported annually was derived from the portion of each annuity_payment that was not excludible please note that we are not opining on the possible applicability of the step transaction the economic_substance_doctrine or other judicial doctrines to the transaction in the present case nor are we able to determine from the facts presented whether this case is substantially_similar to that in revrul_69_74 because the case presents an apparent abuse however we would like to explore with you further case development that may lead to other arguments to challenge the transaction this writing may contain privileged information any unauthorized disclosure of these writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call jennifer keeney of this office at if you have any further questions
